          Case 1:20-cv-08258-JPC Document 29
                                          28 Filed 12/11/20 Page 1 of 1




December 11, 2020                                                                    Melanie A. Miller
                                                                                     Direct Phone 215-665-2714
                                                                                     Direct Fax   215-701-2414
                                                       12/11/2020                    mmiller@cozen.com



Hon. John P. Cronan
United States District Court,
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    Sharkey, et al. v. Zimmer USA, Inc., et al., No. 1:20-cv-08258
       Joint Request for Adjournment of Pretrial Conference

Dear Judge Cronan:

Undersigned counsel writes on behalf of both parties to request adjournment of the pretrial
conference currently scheduled for December 21, 2020, which would also adjourn the parties’
December 14, 2020 deadline to submit a joint case management plan in advance of that
conference. The parties request adjournment of the pretrial conference until a date after
January 29, 2020, which is when Defendant’s motion to dismiss the Amended Complaint is
scheduled to be fully submitted. See ECF No. 27.

The parties respectfully submit that once the Court has had the opportunity to review and
resolve the motion to dismiss, the parties will be better able to discuss case scheduling and the
scope of any anticipated discovery. In the event the Court denies this request, the parties have
already met-and-conferred pursuant to Rule 26(f), and stand ready to submit a joint case
management plan that contains the parties’ proposals.

Accordingly, the parties respectfully request that the Court enter an order adjourning the pretrial
conference currently scheduled for December 21, 2020.

Respectfully submitted,

COZEN O'CONNOR


                                         The parties' request is GRANTED. The Initial Pretrial Conference
By:    Melanie A. Miller
                                         ("IPTC") scheduled for December 21, 2020, at 4 p.m. is hereby adjourned sine
                                         die. If appropriate, the Court will schedule an IPTC after disposition of the
                                         anticipated Motion to Dismiss.


                                         SO ORDERED.
                                         Date: December 11, 2020
                                                                         ___________________________
                                         New York, New York              JOHN P. CRONAN
                                                                         United States District Judge


            LEGAL\50032130\1One Liberty Place    1650 Market Street   Suite 2800     Philadelphia, PA 19103
                          215.665.2000     800.523.2900    215.665.2013 Fax        cozen.com
